          Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 1 of 14




1    William A. Richards #013381
2    Alan S. Baskin #013155
     Shayna G. Stuart #034819
3    BASKIN RICHARDS PLC
     2901 N. Central Avenue, Suite 1150
4
     Phoenix, Arizona 85012
5    Telephone No. 602-812-7979
     Facsímile No. 602-595-7800
6    E-mail: brichards@baskinrichards.com
7             alan@baskinrichards.com
             sstuart@baskinrichards.com
8    Attorneys for Plaintiff Laney Sweet, an individual, on her
     own behalf and as guardian of Plaintiffs E.S. and N.S.,
9
     and as representative of the Plaintiff Estate of Daniel Shaver
10
                              IN THE UNITED STATES DISTRICT COURT
11
                                 FOR THE DISTRICT OF ARIZONA
12
     Laney, Sweet an individual, et al.,            Case No. 2:17-cv-00152-PHX-GMS
13                                                  LEAD CASE
                                      Plaintiffs,
14
     v.                                             CONSOLIDATED WITH:
15                                                  Case No. 2:17-cv-00715-PHX-GMS
     City of Mesa, et. al.,
16                                                  THE SWEET PLAINTIFFS’ RESPONSE
                                    Defendants.     TO DEFENDANTS’ PROPOSED
17
                                                    AMENDED SCHEDULING ORDER
18
                                                    AND
19

20                                                  MOTION FOR AMENDED RULE 16
                                                    SCHEDULING ORDER TO COMPLETE
21                                                  DISCOVERY AND DEPOSITIONS IN
22                                                  CLAIMS AGAINST THE LANGLEY
                                                    AND BRAILSFORD DEFENDANTS
23   Grady Shaver, et. al.,
24
                                      Plaintiffs,   (Oral Argument Requested)
25
     v.
26
27   City of Mesa, et al.,

28                                  Defendants.
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 2 of 14




                                     1
                                                 The Defendants’ Proposed Amended Scheduling Order (Doc. 476) should not be granted
                                     2
                                          as submitted because it does not allow the Sweet Plaintiffs the opportunity to complete the
                                     3
                                          additional discovery needed by them for their claims against the Langley Defendants and the
                                     4
                                          Brailsford Defendants that was prevented previously by the stay imposed by this Court during
                                     5
                                          Defendant Charles Langley’s Ninth Circuit Appeal and due to the automatic bankruptcy stay
                                     6
                                          imposed when Defendant Philip Mitchell Brailsford filed his bankruptcy petition in U.S.
                                     7
                                          Bankruptcy Court for the District of Arizona Case No. 2:19-bk-00802-BKM (the “Bankruptcy
                                     8
                                          Case”). Instead, it imposes, both expressly and by implication, unwarranted limitations on the
                                     9
                                          additional discovery the Langley and Brailsford Defendants’ actions have denied the Sweet
                                     10
                                          Plaintiffs.
                                     11
                                                 The limited additional discovery needed for the Sweet Plaintiffs’ claims against the
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          Langley Defendants and the Brailsford Defendants is now appropriate given: 1) the Ninth
      BASKIN RICHARDS PLC




                                     13
                                          Circuit mandate following its denial of Defendant Langley’s appeal; and 2) the recent
                                     14
                                          Bankruptcy Court order lifting the bankruptcy stay order against the Sweet Plaintiffs’ claims
                                     15
                                          against the Brailsford Defendants, which released all those claims back to the jurisdiction of
                                     16
                                          this Court for adjudication. Following those recent developments, the Sweet Plaintiffs have
                                     17
                                          specifically advised the Defendants of the additional discovery they are entitled to and intend
                                     18
                                          to complete on these claims, and even held a multi-hour meet and confer with Defendants’
                                     19
                                          counsel to seek their cooperation in these efforts on Friday, July 24, 2020.     However, the
                                     20   Defendants’ proposed amended scheduling order (Doc. 476) indicates the only aspect of that
                                     21   discovery the Defendants are willing to allow would be a limited re-opening of certain
                                     22   deposition questioning of Defendant Langley that he previously objected to when deposed as a
                                     23   material witness for the Sweet Plaintiffs’ claims against the other Defendants. To clarify that
                                     24   the Sweet Plaintiffs are allowed to complete the discovery they were denied against the Langley
                                     25   and Brailsford Defendants, and allow the Sweet Plaintiffs adequate time to conduct it, the Sweet
                                     26   Plaintiffs offer here amended scheduling order terms that respect both the Sweet Plaintiffs’ and
                                     27   the Defendants’ rights to complete final discovery.
                                     28          The Defendants’ proposed discovery deadlines also require adjustments to allow the

                                                                                         2
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 3 of 14




                                     1
                                          Sweet Plaintiffs adequate time to complete the numerous additional searches and retrievals
                                     2
                                          from electronic data assigned to them in the last discovery dispute conference. The Sweet
                                     3
                                          Plaintiffs and counsel have been working diligently since then arranging for access to and
                                     4
                                          search of the various social media accounts and cell phone records within which the searches
                                     5
                                          must occur. This requires substantial coordination with IT specialists, the development and
                                     6
                                          testing of search protocols, and then the manual review of files or data retrieved through the
                                     7
                                          search functions. While the process is ongoing, and the Sweet Plaintiffs have already produced
                                     8
                                          additional, material information requested by the Defendants since the last discovery
                                     9
                                          conference, the Sweet Plaintiffs anticipate it will reasonably take until the end of September,
                                     10
                                          2020 to complete the review and production expected by the Court.
                                     11
                                                The Court should therefore enter an Amended Scheduling Order providing the following
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          deadlines and terms:
      BASKIN RICHARDS PLC




                                     13
                                                1)     September 30, 2020—Sweet Plaintiffs’ deadline to produce outstanding
                                     14
                                                       discovery to Defendants and/or provide a comprehensive and numbered privilege
                                     15
                                                       log with sufficient description and detail to allow Defendants to challenge the
                                     16
                                                       claimed privileges.
                                     17
                                                2)     January 31, 2021— Deadline to complete all other outstanding discovery. This
                                     18
                                                       includes additional discovery outlined from the Court’s rulings and parties’
                                     19
                                                       agreements at the June 12, 2020 discovery dispute hearing. This includes the
                                     20                completion of the limited re-opened deposition of Plaintiff Laney Sweet. This
                                     21                also includes the limited re-opened deposition of Defendant Charles Langley
                                     22                which shall concern the topics and subjects Defendant Langley refused to answer
                                     23                in his deposition, and shall also afford the Sweet Plaintiffs’ reasonable follow-up
                                     24                questions concerning those topics and subjects. Additionally, this includes
                                     25                completion of written discovery and deposition testimony of fact witnesses by the
                                     26                Sweet Plaintiffs that was prevented by either: 1) the Ninth Circuit appeal of the
                                     27                Langley Defendants and this Court’s order staying discovery related to claims
                                     28                against them (such as the deposition of the Mesa Police Department officials

                                                                                        3
                                               Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 4 of 14




                                     1
                                                        involved in the internal affairs investigation and findings for Defendant Langley’s
                                     2
                                                        role in the Daniel Shaver shooting); and 2) the Bankruptcy Case of the Brailsford
                                     3
                                                        Defendants and the automatic stay and other orders therein.
                                     4
                                                  3)    February 28, 2021—Deadline to complete any supplemental briefing on motions
                                     5
                                                        for summary judgment arising from newly discovered testimony or evidence.
                                     6    I.      Additional Discovery that the Sweet Plaintiffs were Previously Precluded From
                                     7
                                                  Taking Against Defendant Charles Langley.
                                                  On June 15, 2018, the Sweet Plaintiffs served Sergeant Langley with interrogatory
                                     8
                                          requests. [See Ex. A, Non-Uniform Interrogatories to Langley]. That same day, Sergeant
                                     9
                                          Langley filed his notice of appeal with this Court. [See Doc. 144]. The Court thereafter partially
                                     10
                                          stayed the Sweet Plaintiffs’ discovery (Doc. 171), preventing the Sweet Plaintiffs from taking
                                     11
2901 N. Central Avenue, Suite 1150




                                          meaningful follow-up discovery because Defendant Langley filed a motion to stay discovery
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          pending his Ninth Circuit appeal. Thus, since July, 2018, the Sweet Plaintiffs were prevented
                                     13
                                          from conducting written discovery or asking Defendant Langley questions at his deposition
                                     14
                                          related to their claims against Defendant Langley that were implicated by his Ninth Circuit
                                     15
                                          appeal on the broad topic of qualified immunity. Now that the Ninth Circuit has issued its
                                     16
                                          Mandate denying Defendant Langley’s appeal, this Court’s stay should be lifted, and the Sweet
                                     17
                                          Plaintiffs should be allowed to complete their discovery of Defendant Langley.
                                     18           A.     The Sweet Plaintiffs Should Be Afforded a Reopened Deposition of
                                     19                  Defendant Langley to Inquire into the Topics which his Counsel Instructed
                                                         Him Not to Answer with Reasonable Follow-Up Questioning.
                                     20
                                                  Defendant Langley moved to the Philippines after he retired from the Mesa Police
                                     21
                                          Department while under internal investigation for his part in Daniel Shaver’s killing. He was
                                     22
                                          deposed on October 25, 2019 via a video link from the Philippines in his limited capacity as a
                                     23
                                          material witness to events relevant in the Plaintiffs’ claims against the City of Mesa and other
                                     24
                                          police officer defendants under his command when Daniel Shaver was shot and killed. During
                                     25
                                          that deposition, Defendant Langley’s counsel objected to and instructed Defendant Langley not
                                     26
                                          to answer any questions that he believed implicated topics or subjects relating to the Ninth
                                     27
                                          Circuit appeal and this Court’s stay of discovery in connection therewith.
                                     28
                                                  For example, when the Sweet Plaintiffs asked questions of Defendant Langley

                                                                                          4
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 5 of 14




                                     1
                                          concerning his actions on the night of Daniel Shaver’s shooting, his perceptions of the scene
                                     2
                                          and his fellow officers’ conduct that night, his beliefs regarding the threat that Daniel Shaver
                                     3
                                          posed, or his instructions to the other officers that night, Defendant Langley’s counsel
                                     4
                                          repeatedly objected and instructed him not to answer based on this Court’s order staying
                                     5
                                          discovery. [See Ex. C, Chart of Objections during Sergeant Langley’s deposition]. Defendant
                                     6
                                          Langley similarly objected and refused to answer any questions about his observations of
                                     7
                                          Daniel Shaver that contributed to the totality of the circumstances that he contends justified his
                                     8
                                          hotly aggressive, fear-inducing and disrespectful treatment of Daniel, his deployment of deadly
                                     9
                                          weaponry and tactics against Daniel, his refusal to consider or deploy de-escalation tactics, and
                                     10
                                          his direction and authorization to Defendant Brailsford that he could and should shoot to kill
                                     11
                                          the unarmed Daniel for merely making a mistake in following Defendant Langley’s directions
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          or merely moving his hand. [See id.].
      BASKIN RICHARDS PLC




                                     13
                                                 When the Sweet Plaintiffs’ counsel asked even the most innocuous questions about
                                     14
                                          Defendant Langley’s conduct on the night of Daniel’s shooting (like whether he conducted or
                                     15
                                          directed any sort of investigation into who Daniel Shaver was or what the hotel staff knew about
                                     16
                                          him), Defendant Langley’s counsel objected “based on Judge Snow’s orders regarding qualified
                                     17
                                          immunity and the stay that’s in place in this case” and instructed Defendant Langley not to
                                     18
                                          answer. [See Ex. C, Chart of Objections during Sergeant Langley’s deposition]. In fact,
                                     19
                                          Defendant Langley’s counsel objected and instructed his client not to answer roughly 104 times
                                     20   throughout the course of Defendant Langley’s deposition. [See id.] Most all of those objections
                                     21   were apparently based on this Court’s stay order. [See id.]. However, since that deposition the
                                     22   Ninth Circuit denied Langley’s appeal and issued its mandate. There is no justification for the
                                     23   Court to continue its stay order (Doc. 171), and the Court should vacate that order. The Sweet
                                     24   Plaintiffs are then entitled to answers to the centrally relevant questions for their claims against
                                     25   Defendant Langley.
                                     26          Moreover, it would be unfair and prejudicial to the Sweet Plaintiffs if the Court were to
                                     27   grant the Defendants’ proposed amended scheduling order which severely limits the Sweet
                                     28   Plaintiffs’ re-opened deposition of Defendant Langley to 90 minutes, especially when a large

                                                                                           5
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 6 of 14




                                     1
                                          amount of the prior deposition was spent dealing with interruptions created by the hundred-plus
                                     2
                                          objections and instructions not to answer, and by Defendant Langley’s repeated refusal to
                                     3
                                          answer questions directly and his insistence at times on drawn-out explanations of why he could
                                     4
                                          not directly and simply answer questions. Even if the Sweet Plaintiffs’ counsel only asked
                                     5
                                          Defendant Langley the questions to which the 100-plus objections were made, the 90 minutes
                                     6
                                          would leave just a few seconds for each answer previously withheld, without any time at all for
                                     7
                                          any follow-ups. Such an arbitrary time limit would not afford the Sweet Plaintiffs time for the
                                     8
                                          deposition questioning Defendant Langley has denied them. Instead, this Court should allow
                                     9
                                          for the limited re-opened deposition of Defendant Langley, presumptively restricted to no more
                                     10
                                          than 4 additional hours (about 2 minutes and 18 seconds per question Defendant Langley
                                     11
                                          previously refused to answer), in which the Sweet Plaintiffs may depose Defendant Langley
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          about the topics and subjects for which Defendant Langley posed objections and refused to
      BASKIN RICHARDS PLC




                                     13
                                          answer during his deposition, along with reasonable follow-up questions concerning those
                                     14
                                          topics and subjects.
                                     15          B.     The Sweet Plaintiffs Should Be Allowed to Take Written Discovery Against
                                                        Defendant Langley and Limited Fact Witness Discovery.
                                     16
                                                 The additional discovery the Sweet Plaintiffs seek against Defendant Charles Langley
                                     17
                                          also includes completion of supplemental responses to previously issued written discovery and
                                     18
                                          the deposition of City of Mesa police department individuals who have knowledge of or were
                                     19
                                          directly involved in Sergeant Langley’s prior internal affairs investigations and discipline
                                     20
                                          history. Specifically, Sergeant Langley should be required to fully answer the Sweet Plaintiffs’
                                     21
                                          outstanding interrogatory requests to include all supplemental information since the stay was
                                     22
                                          put in place, and the Sweet Plaintiffs should be allowed reasonable follow-up through other
                                     23
                                          written discovery. Additionally, the Sweet Plaintiffs should be allowed to depose some three
                                     24
                                          persons from (or formally associated with) the Mesa Police Department concerning Defendant
                                     25
                                          Langley’s prior complaint and discipline history, his internal affairs investigation for the Shaver
                                     26
                                          shooting, and the results thereof.     When he was involved in Daniel Shaver’s shooting,
                                     27
                                          Defendant Langley was already under discipline for an excessive force incident which should
                                     28
                                          have made him specifically aware that his actions in the Daniel Shaver killing were
                                                                                          6
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 7 of 14




                                     1
                                          inappropriate, excessive and unconstitutionally dangerous. The Shaver shooting resulted in an
                                     2
                                          internal affairs investigation in which the former Chief of Police, Ramon Batista, and the
                                     3
                                          Assistant Chief, Tony Filler, found in writing that Defendant Langley’s “verbal commands
                                     4
                                          given, the demeanor and tone of the delivery and actual words spoken were inflammatory,
                                     5
                                          repetitive, and reflected poor judgment” and found that “rather than de-escalate the event, he
                                     6
                                          aggravated the circumstances and his performance was unsatisfactory.” [See Ex. D, attached
                                     7
                                          hereto]. They found that had he not retired he should have and would have been terminated.
                                     8
                                          Langley refused to answer questions about the internal affairs investigation arising from the
                                     9
                                          Daniel Shaver shooting. [See Ex. C]. The Sweet Plaintiffs should be afforded this opportunity
                                     10
                                          to complete the previously precluded discovery against Defendant Langley by both questioning
                                     11
                                          him about his internal investigations and discipline, and by deposing Assistant Chief Filler and
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          former Chief Batista about their findings against Langley in the Daniel Shaver matter, as well
      BASKIN RICHARDS PLC




                                     13
                                          as whoever at the Mesa Police Department has knowledge of the specific investigation and facts
                                     14
                                          uncovered in the IA investigation of Langley for the Shaver killing.
                                     15   II.   The Sweet Plaintiffs Were Precluded from Discovery Against the Brailsford
                                                Defendants Due to the Bankruptcy Automatic Stay.
                                     16
                                                 The Sweet Plaintiffs’ proposed amended scheduling order also includes time and
                                     17
                                          authorization for the Sweet Plaintiffs to complete the additional discovery related to the Sweet
                                     18
                                          Plaintiffs’ claims against the Brailsford Defendants that was precluded by the Brailsford’s
                                     19
                                          bankruptcy court stay. As this Court will recall, Defendant Philip Mitchell Brailsford filed a
                                     20
                                          petition for bankruptcy on January 24, 2019 which placed an automatic stay on the Sweet
                                     21
                                          Plaintiffs’ claims against the Brailsford Defendants in this litigation. The Sweet Plaintiffs
                                     22
                                          preserved their claims against the Brailsfords by timely filing an Adversary Complaint. That
                                     23
                                          filing placed exclusive jurisdiction over adjudication of the Sweet Plaintiffs’ claims in this
                                     24
                                          action, to the extent they were founded on willful and malicious conduct, in the jurisdiction of
                                     25
                                          the Bankruptcy Court. At one point the Brailsfords even falsely accused the Sweet Plaintiffs of
                                     26
                                          violating the Bankruptcy Court’s discharge injunction by continuing proceedings against the
                                     27
                                          Brailsfords on the willful and malicious variants of their Section 1983 and state wrongful death
                                     28
                                          claims in this case. [Bankruptcy Court Case No. 2:19-bk-00802-BKM, Doc. 33]. Thus, the
                                                                                         7
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 8 of 14




                                     1
                                          Brailsfords took very aggressive action to ensure the Sweet Plaintiffs were not proceeding with
                                     2
                                          any discovery on the willful and malicious variants of their claims against the Brailsfords,
                                     3
                                          which were vested exclusively with the Bankruptcy Court. The Sweet Plaintiffs complied and
                                     4
                                          did not ask questions of Mr. Brailsford in his deposition as a witness to the Plaintiffs’ claims
                                     5
                                          against the other Defendants in this action that implicated whether he was acting willfully or
                                     6
                                          maliciously when he participated in the assault on Daniel Shavers room and he shot the unarmed
                                     7
                                          Daniel.
                                     8
                                                 The Sweet Plaintiffs then filed a Motion to Withdraw the Reference to allow for their
                                     9
                                          personal injury and wrongful death claims against the Brailsford Defendants to be tried in the
                                     10
                                          District Court with a jury because the Bankruptcy Court cannot hold a jury trial to adjudicate
                                     11
                                          those claims. In the briefing on the Motion to Withdraw the Reference, the Brailsford
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          Defendants agreed with the Sweet Plaintiffs, stating “the Brailsfords agree that the Tort claims
      BASKIN RICHARDS PLC




                                     13
                                          should be adjudicated in the District Court” and further arguing to “allow Judge Snow to
                                     14
                                          adjudicate the Tort claims.” [See Case No. 2:19-cv-05831-MTL, at Doc. 4, at pp. 2 and 7].
                                     15
                                          Although the Motion to Withdraw the Reference was ultimately denied, Judge Brenda K.
                                     16
                                          Martin in the Bankruptcy Court recently reversed course and agreed with the Sweet Plaintiffs,
                                     17
                                          granting them retroactive “relief from the bankruptcy stay for the limited purpose of liquidating
                                     18
                                          in the Arizona District Court action currently pending in front of Chief Judge Murray Snow,
                                     19
                                          Case No. CV-17-00152-PHX-GMS, their claims under 42 U.S.C. § 1983, and for wrongful
                                     20   death and personal injury under state law against the Debtor/Defendants Philip Mitchell
                                     21   Brailsford and Corrine Elizabeth Brailsford.” [See Ex. B, Order dated 06/11/2020].
                                     22          Therefore, the Sweet Plaintiffs’ proposed amended scheduling order affords the Sweet
                                     23   Plaintiffs the opportunity to complete meaningful discovery on the Brailsford Defendants to
                                     24   address all discoverable matters that they were precluded from previously because the
                                     25   Brailsfords took the position that the automatic bankruptcy stay still applied and precluded
                                     26   discovery on individual claims against Defendant Brailsford. These include a broad number of
                                     27   matters, but for example (and without limitation) they include Defendant Brailsford’s prior
                                     28   complaints and discipline as a Mesa Police Officer, his inaccurate and incomplete reporting on

                                                                                         8
                                             Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 9 of 14




                                      1
                                          the Shaver shooting, his internal affairs investigation, his use of the “You’re Fucked” dust cover
                                      2
                                          on the weapon he used to kill Daniel Shaver, his selection of the AR-15 for the deployment to
                                      3
                                          Daniel’s room, his personal knowledge of the lethality of an AR-15 to both Daniel Shaver and
                                      4
                                          potentially other guests of the hotel, his REDACTED
                                      5

                                      6

                                      7

                                      8

                                      9
                                     10

                                     11
                                                                                              All of these directly address the tort claims
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          which are the subject of the Sweet Plaintiffs’ claims under the bankruptcy Adversary Complaint
      BASKIN RICHARDS PLC




                                     13
                                          against the Brailsfords and that were just recently revested for adjudication with this Court.
                                     14   III. The Court has Adequate Cause to Set an Extended Discovery Deadline Which
                                                 Includes the Sweet Plaintiffs’ Additional Discovery.
                                     15
                                                 To allow for completion of these discovery matters, as well as for resolution of any
                                     16
                                          objections to any aspect of them that may be raised in the interim, the Sweet Plaintiffs believe
                                     17
                                          that a more appropriate and reasonable scheduling order be as follows: (1) The deadline to
                                     18
                                          complete all fact discovery, including fact witness depositions should be moved to January 31,
                                     19
                                          2021; and (2) the deadline to complete any supplemental motions for summary judgment based
                                     20
                                          on newly discovered testimony or evidence be filed no later than February 28, 2021. Finally,
                                     21
                                          the Court order should not contain the express and implied limitations in the Defendants’
                                     22
                                          proposed amended order that foreclosed all additional discovery to the Sweet Plaintiffs except
                                     23
                                          a limited, 90-minute re-opening of Defendant Langley’s deposition. It should instead allow for
                                     24
                                          all the reasonable additional discovery on the Sweet Plaintiffs’ claims against the Langley
                                     25
                                          Defendants and the Brailsford Defendants that is described above.
                                     26
                                                 Motions to modify a scheduling order are governed by Fed. R. Civ. P. 16 (b)(4), which
                                     27
                                          provides, “a schedule may be modified only for good cause and with the judge’s consent.”
                                     28
                                          Parties demonstrate good cause for the modification of a scheduling order by showing that,
                                                                                          9
                                            Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 10 of 14




                                     1
                                          even in the exercise of diligence, they were unable to meet the timetable set forth in the order.
                                     2
                                          See Zivkovic, 302 F.3d at 1087; Johnson, 975 F.2d at 609. Ultimately, the Court may “exercise
                                     3
                                          considerable discretion in handling discovery matters,” including deciding whether to reopen
                                     4
                                          or extend discovery. Food Lion, Inc. v. United Food and Commercial Workers Int'l Union, 103
                                     5
                                          F.3d 1007, 1012, 322 U.S. App. D.C. 301 (D.C. Cir. 1997); see also United Presbyterian Church
                                     6
                                          v. Reagan, 738 F.2d 1375, 1382, 238 U.S. App. D.C. 229 (D.C. Cir. 1984).
                                     7
                                                 Here, the Court has adequate cause to set an extended discovery deadline. As the Court
                                     8
                                          and the parties noted during the June 12, 2020 discovery dispute hearing, the original discovery
                                     9
                                          deadlines would need to be adjusted in order to complete the remaining discovery and
                                     10
                                          depositions prior to any supplemental summary judgment motions being filed. The discovery
                                     11
                                          by the Sweet Plaintiffs will include supplemental written discovery responses by the Langley
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                          and Brailsford Defendants, supplemental disclosures by them, supplemental document
      BASKIN RICHARDS PLC




                                     13
                                          production by them, non-party subpoenas for witness testimony, and depositions of Defendants
                                     14
                                          Charles Langley and Philip Mitchell Brailsford, along with the former chief and assistant chief
                                     15
                                          and investigator responsible for the Langley internal affairs investigation and findings. Upon
                                     16
                                          completion of the additional fact discovery, the Brailsford Defendants and Defendant City of
                                     17
                                          Mesa have reserved the right to file supplemental briefing for their summary judgment
                                     18
                                          arguments based upon new facts discovered during this additional discovery period and relating
                                     19
                                          only to the claims that they argued Rule 56(d) relief for. The Sweet Plaintiffs claim the right to
                                     20   supplement their summary judgment briefing on matters discovered concerning their claims
                                     21   against the Langley Defendants and the Brailsford Defendants for which discovery had been
                                     22   previously suspended.
                                     23          The foregoing discovery processes will require that time be allotted for responses and
                                     24   objections, for resolution of objections among counsel, and for resolutions by the Court if the
                                     25   parties are unable to resolve objections. They will also no doubt be complicated by the present
                                     26   COVID-19 pandemic, and the need to coordinate the schedules and communications among
                                     27   the multiple parties and counsel in this case. Depositions will require coordination of the
                                     28   witnesses’ schedules, counsels’ schedules, and consideration of any COVID-19 safety

                                                                                         10
                                            Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 11 of 14




                                     1
                                          precautions or rules in place at that time. The expectation that several months will be required
                                     2
                                          to complete these matters is reasonable and provides good cause for the requested extension.
                                     3
                                          IV.    Conclusion.
                                     4
                                                 As outlined above, the Sweet Plaintiffs move that the Court deny the amended
                                     5
                                          scheduling order proposed by the Defendants and instead issue a new pre-trial Scheduling Order
                                     6
                                          in the form lodged herewith, and that the Order both vacate the stay previously ordered in
                                     7
                                          connection with the claims against Defendant Langley (Doc. 171) and set the deadlines to
                                     8
                                          complete discovery and supplemental motions for summary judgment as follows:
                                     9
                                                 1)     September 30, 2020—Sweet Plaintiffs’ deadline to produce outstanding
                                     10
                                                        discovery to Defendants and/or provide a comprehensive and numbered privilege
                                     11
                                                        log with sufficient description and detail to allow Defendants to challenge the
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                                        claimed privilege.
      BASKIN RICHARDS PLC




                                     13
                                                 2)     January 31, 2021—Deadline to complete all other outstanding discovery. This
                                     14
                                                        includes additional discovery outlined from the Court’s rulings and parties’
                                     15
                                                        agreements at the June 12, 2020 discovery dispute hearing. This includes the
                                     16
                                                        completion of the limited re-opened deposition of Plaintiff Laney Sweet. This
                                     17
                                                        also includes the limited re-opened deposition of Defendant Charles Langley
                                     18
                                                        which shall concern the topics and subjects Defendant Langley refused to answer
                                     19
                                                        in his deposition, and shall also afford the Sweet Plaintiffs’ reasonable follow-up
                                     20                 questions concerning those topics and subjects.       Additionally, this includes
                                     21                 completion of written discovery and deposition testimony of fact witnesses by the
                                     22                 Sweet Plaintiffs that was prevented by either: 1) the Ninth Circuit appeal of the
                                     23                 Langley Defendants and this Court’s order staying discovery related to claims
                                     24                 against them (such as the deposition of the Mesa Police Department officials
                                     25                 involved in the internal affairs investigation and findings for Defendant Langley’s
                                     26                 role in the Daniel Shaver shooting); or 2) the bankruptcy proceedings and
                                     27                 automatic stay order of the Brailsford Defendants.
                                     28          3)     February 28, 2021—Deadline to complete any supplemental briefing on motions

                                                                                         11
                                          Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 12 of 14




                                     1
                                                   for summary judgment arising from newly discovered testimony or evidence.
                                     2

                                     3
                                             RESPECTFULLY SUBMITTED this 4th day of August, 2020.
                                     4

                                     5                                       BASKIN RICHARDS PLC

                                     6                                       /s/ William A. Richards
                                                                             William A. Richards
                                     7                                       Alan S. Baskin
                                     8                                       Shayna G. Stuart
                                                                             2901 N. Central Avenue, Suite 1150
                                     9                                       Phoenix, AZ 85012
                                     10
                                                                             AND
                                     11
2901 N. Central Avenue, Suite 1150




                                                                             GERAGOS & GERAGOS, PC
                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800




                                                                             Mark Geragos
      BASKIN RICHARDS PLC




                                     13                                      Benjamin Meiselas
                                                                             644 S. Figueroa Street
                                     14                                      Los Angeles, CA 90017
                                     15
                                                                             GALLAGHER & KENNEDY, PA
                                     16                                      Grant Woods
                                                                             2575 E. Camelback Road, Suite 1100
                                     17                                      Phoenix, AZ 85016
                                     18
                                                                             Attorneys for Plaintiff Laney Sweet, an individual, on
                                     19                                      her own behalf and as guardian of Plaintiffs E.S. and
                                                                             N.S., and as representative of the Plaintiff Estate of
                                     20
                                                                             Daniel Shaver
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                 12
                                            Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 13 of 14




                                     1                                  CERTIFICATE OF SERVICE
                                     2
                                               I hereby certify that on August 4, 2020, I electronically transmitted the attached
                                     3    document to the Clerk’s Office using the CM/ECF system for filing to:
                                     4
                                          Kathleen L. Wieneke
                                     5    Christina Retts
                                          WIENEKE LAW GROUP, PLC
                                     6    1095 W. Rio Salado Parkway, Suite 209
                                     7    Tempe, AZ 85281
                                          Attorneys for Defendants City of Mesa, Officer
                                     8    Brian Elmore, Officer Christopher Doane, and
                                          Officer Bryan Cochran
                                     9

                                     10   John T. Masterson
                                          Joseph J. Popolizio
                                     11   JONES, SKELTON & HOCHULI, P.L.C.
2901 N. Central Avenue, Suite 1150




                                     12   40 N. Central Avenue, Suite 2700
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                          Phoenix, AZ 85004
                                     13   Attorneys for Defendant Officer Richard Gomez
                                     14
                                          Daniel J. O’Connor, Jr.
                                     15   Karen Stillwell
                                          O’CONNOR & CAMPBELL, P.C.
                                     16   7955 S. Priest Drive
                                     17   Tempe, AZ 85284
                                          Attorneys for Defendants Philip Brailsford
                                     18   and Corrine Brailsford

                                     19   Mark D. Zukowski
                                          David C. Potts
                                     20   JONES, SKELTON & HOCHULI, P.L.C.
                                     21   40 N. Central Avenue, Suite 2700
                                          Phoenix, AZ 85004
                                     22   Attorneys for Defendant La Quinta Holdings
                                     23
                                          James J. Belanger
                                     24   J. BELANGER LAW PLLC
                                          P.O. Box 447
                                     25   Tempe, AZ 85280
                                     26   Attorneys for Defendant Charles Langley

                                     27   Spencer G. Scharff
                                          SCHARFF PLC
                                     28
                                          502 W. Roosevelt Street

                                                                                       13
                                            Case 2:17-cv-00152-GMS Document 477 Filed 08/04/20 Page 14 of 14




                                     1    Phoenix, AZ 85003
                                     2    Attorneys for Defendant Charles Langley

                                     3    Sven K. Budge
                                          BUDGE LAW FIRM, PLLC
                                     4
                                          1134 E. University Drive, Suite 121
                                     5    Mesa, AZ 85203
                                          Attorney for Plaintiffs Grady and Norma Shaver
                                     6

                                     7    /s/ Maria Luque Villa

                                     8

                                     9

                                     10

                                     11
2901 N. Central Avenue, Suite 1150




                                     12
     Telephone 602-812-7979
     Phoenix, Arizona 85012

     Facsimile 602-595-7800
      BASKIN RICHARDS PLC




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                                                                     14
